DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 


Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 3/9/2021 has been entered.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 2, 4, 6, 7, 9, and 13 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Independent claim 13 recites a polyimide film obtained by a film forming process comprising the steps of:
“dissolving a powder of the solid polyimide resin to prepare a solution of the solid polyimide resin;
casting the solution of the polyimide resin on a support to form a casted film; 
thermally treating the casted film, while the casted film is fixed to a frame with a pin, for a period of time ranging from 1 min to 8 hours at the temperature being increased in the range of 40-400°C to yield a polyimide film; and
removing the film from the frame, 
followed by an additional thermal treatment to thermally treat the obtained polyimide film at a temperature of 100-500°C for a period of time ranging from 1 min to 3 hours”
The examiner submits there is no support to recite the step of “thermally treating the casted film, while the casted film is fixed to a frame with a pin, for a period of time ranging from 1 min to 8 hours at the temperature being increased in the range of 40-400°C to yield a polyimide film” nor does it provide support to recite the subsequent combination of steps of “removing the film from the frame, followed by an additional thermal treatment to thermally treat [the] obtained polyimide film at a temperature of 100-500°C for a period of time ranging from 1 min to 3 hours” as claimed.
Initially, the examiner notes the step of “thermally treating the casted film, while [it] is fixed to a frame with a pin” is indefinite as more fully explained in the rejection under pre-AIA  35 USC 112, second paragraph. In brief, it is not clear how a casted film of a solution can be “fixed to a frame with a pin” as claimed without the film being at least partially dried even though there is no drying step prior to the thermally treating step.
The present PGPub discloses in [0038] a process in which a polyimide solution is cast on a support and then heated for a time from 1 min to 8 hours at a temperature of 40-400°C. Paragraph [0039] discloses an additional thermal treatment at 100-500°C for 1-30 mins. Finally, paragraph [0041] teaches, with editing and emphasis by the examiner for clarity:
In an embodiment of the present invention, in order to narrow the CTE hysteresis range of the polyimide film, the prepared polyimide film may be thermally treated again under a predetermined tension. … As such, because the tension and temperature conditions are correlated, the tension condition may vary depending on the temperature. For instance, when the film is prepared, the temperature is maintained in the range of 100-500°C., and the tension is variable within a predetermined range within which the film can be held. Thermal treatment is preferably conducted for a period of time ranging from 1 min to 3 hours.

As emphasized, the last paragraph states it is “the prepared polyimide film” that is treated under a predetermined tension at a temperature of 100-500°C for 1 min to 3 hours. In addition to these general teachings, the specification provides examples, such as Example 1 wherein a solution is cast on a support and dried at 150°C for 1 hour; the dried film is placed in a frame and treated at a temperature from 100-300°C for 2 hours; the film is removed from the frame and then treated at 300°C for 30 min [0049-0050].
Applicant appears to submit that, e.g., the broad temperatures of [0038] correspond to the temperatures used while the film is being held in a frame (i.e., the claimed step beginning “thermally treating the casted film, while the casted film is fixed”), and the temperatures of [0041] correspond to the final treatment wherein the film is not held in a frame (i.e., the claimed step beginning “followed by an additional thermal treatment”) (see p6-8 of Remarks filed 3/9/2021). 
The examiner submits, however, that the specification does not state that the casted film can be fixed in a frame in a temperature range of 40-400°C for a time of 1 min to 8 hours. At minimum this lack of support can be seen because, as discussed in the pre-AIA  35 USC 112, second paragraph, there would have to be an initial heating step to turn the solution into a film that can even be fixed in a frame. This is how Example 1 creates a film: casting the solution, heating it at 150°C to form a film (first heating), placing the film in a frame and heating it at 100-300°C (second heating), and finally removing the film from the frame and heating it at 300°C (third heating). In other words, you must first create the polyimide film before you can hold it. The claim, however, sets forth steps of: casting the solution to form a casted film, pinning the casted film (which still appears to be a solution) and heating it at 40-400°C to form a polyimide film (first heating), and then removing the polyimide film from frame and heating it at 100-500°C (second heating). It is not clear how you can pin a solution at all. Alternatively, if the “to form a casted film” step is intended to imply a first unstated heating step, it demonstrates the 40-400°C range for 1 min to 8 hours does not coincide with the step of pinning the polyimide film.
Furthermore, the description in paragraph [0041] that the film is held “under a predetermined tension” indicates that it is under the conditions of a temperature in the range of 100-500°C for a time of 1 min to 3 hours that the polyimide film is held in a frame. Therefore, there is no support to recite removing 
Therefore, the claimed invention is not supported by the original filing. Dependent claims are rejected for the same reason.


The following is a quotation of 35 U.S.C. 112(b):
(b) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2, 4, 6, 7, 9, and 13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Independent claim 13 recites a polyimide film obtained by a film forming process comprising the steps of:
“dissolving a powder of the solid polyimide resin to prepare a solution of the solid polyimide resin;
casting the solution of the polyimide resin on a support to form a casted film; 
thermally treating the casted film, while the casted film is fixed to a frame with a pin, for a period of time ranging from 1 min to 8 hours at the temperature being increased in the range of 40-400°C to yield a polyimide film”

As written, the claim creates a liquid solution and pours it onto a support to provide a casted film that is, presumably, still liquid. The claimed casted film, however, would need to be at least partially dried for it to be “fixed to a frame” because it is not clear how a liquid film can be fixed to a frame, but the claim does not recite any step prior to the thermally treating step that results in an at least partially dried film. Additionally, this interpretation of “casted film” is inconsistent with the original filing (see rejections under pre-AIA  35 USC 112, first paragraph). Therefore, it is not clear if the casted film is partially dried even though the claim does not recite such a step. Additionally, if the “casted film” is a film of the solution, it is not clear how it can be “fixed to a frame with a pin” because a liquid film cannot be pinned. Therefore, the scope of the claim is indefinite. Dependent claims are rejected for the same reason.


Claim Rejections - 35 USC § 103
Claim(s) 2, 4, 6, 7, 9, and 13 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Hayashi et al. (US 7,494,689) in view of Ando et al. (A rod‐like fluorinated polyimide as an in‐plane birefringent optical material, Polym. Adv. Technol., 10, 169-178, 1999).
Regarding claims 2 and 13:
Hayashi discloses a method of manufacturing a birefringent film of polyimide that can reduce the amount of solvent in the film without degrading its appearance uniformity or alignment in the thickness direction (col 1 ln 51+). The film is colorless and transparent, particularly more than 90% transparent at 590 nm (col 18 ln 7+). Diamines useful for forming the polyimide include 2,2'-bis(trifluoromethyl)-4,4'-diaminobiphenyl (i.e., bis-trifluoromethyl benzidine), 4,4’-diaminodiphenylether (oxydianiline), bis(aminophenoxy)benzene, bis(aminophenoxy phenyl)hexafluoropropane, bis(aminophenyl)hexafluoropropane, diaminodiphenylthioether (bis(aminophenyl)sulfone), and bis(aminophenoxyphenyl)propane (col 9 ln 27+). Although Hayashi discloses pyromellitic dianhydride can be used, the reference teaches other dianhydrides are useful (col 8 ln 33+). A particular polyimide can be the result of the reaction between 2,2-bis(3,4-dicarboxyphenyl)hexafluoropropane (6FAD; also known as 
Hayashi is silent with regard to the yellowness index of the polyimide film and the transmittance at wavelengths other than 590 nm.
Given that Hayashi discloses polyimides made from the same materials as presently claimed, the examiner submits they intrinsically have yellowness and light transmittance properties as claimed. Alternatively, given the reference’s teaching that the film is preferably colorless and highly transparent for use as an optical film, at the time of the invention, it would have been obvious to one of ordinary skill in the art to vary the components of the polyimides to adjust the colorlessness and transparency of the film, including values presently claimed, to provide a film with desirable optical properties for a given end use.
Hayashi discloses the process involves coating a polymer solution on a base, followed by a drying step that includes two stages on drying (col 2 ln 25+). The first stage, termed the former cure, takes place in the range of 40-150°C for 0.5 to 10 minutes (col 3 ln 1-14). The second stage, termed the latter cure, is performed at 150-350°C for 1 to 60 minutes (col 3 ln 36-46). Hayashi further teaches a shrinking treatment can be applied during the drying step to impart anisotropy (col 4 ln 4+). This treatment includes fixing the film to a metal frame during the drying step (col 4 ln 36+).
The examiner notes the claimed process step of “the casted film is fixed to a frame with a pin” is unclear for the reasons described above in the rejections under pre-AIA  35 USC 112. The examiner considers Hayashi’s teaching of fixing the partially dried film in a frame during the drying step to meet this claimed step in the process of making the claimed product.
Hayashi is silent with regard to an additional thermal treatment as claimed.
Ando discloses fluorinated polyimide films (abstract). The polyimide is made from the reaction of a dianhydride and 2,2’-bistrifluoromethyl-4,4’-diaminbiphenyl (TFDB; i.e., bis-trifluoromethyl benzidine) (Fig. 2; Materials, p171). Ando provides additional study of the film by taking the film and annealing it in a free-standing state (i.e., not fixed in a frame) at temperatures of 300-440°C for 1 hour (Effect of High-Temperature Annealing on Δn, p176; Fig. 10). This additional annealing step increases the retardation without further drawing (Id
At the time of the invention, it would have been obvious to one of ordinary skill in the art to apply the additional annealing step of Ando to increase the retardation of Hayashi’s birefringent film as desired.
The examiner submits the polyimide film of Hayashi in view of Ando intrinsically satisfies the presently defined values for D and I because Hayashi in view of Ando teaches the film uses the same materials and process steps to create the film.
Regarding claim 4:
Given that Hayashi in view of Ando discloses polyimides made from the same materials as presently claimed, the examiner submits they intrinsically have a coefficient of thermal expansion as claimed
Regarding claim 6:
Hayashi teaches its film can be used in displays (col 18 ln 7+).
Regarding claim 7:
The examiner submits the polyimide film of Hayashi in view of Ando intrinsically satisfies the presently defined values for D and I because Hayashi in view of Ando teaches the film uses the same materials and process steps to create the film.
Regarding claim 9:
Given that Hayashi in view of Ando discloses polyimides made from the same materials as presently claimed, the examiner submits they intrinsically have a coefficient of thermal expansion as claimed.


Response to Arguments
Applicant's arguments filed 3/9/2021 have been fully considered but they are not persuasive.

Applicant’s amendments to the claims overcome the previous objections to claim 13 (which was inadvertently identified as “claim 1” in the Final Rejection mailed 12/9/2020).

In response to the previous rejections under 35 USC 112, Applicant amended claim 13 to recite “casting the solution…to form a casted film” to clarify the claim (Remarks, p7). Applicant points to paragraphs [0038], [0041], and [0049]-[0050] of the present PGPub for support of the method steps recited in claim 13 (p7-9).
The examiner appreciates Applicant’s efforts to advance prosecution and for explaining Applicant’s position. The examiner has reviewed the amended claim language and Applicant’s arguments, but respectfully maintains the rejections under 35 USC 112, first and second paragraphs, which have been modified slightly to reflect Applicant’s amendments and to clarify the examiner’s reasoning.
Regarding the indefiniteness rejection, the examiner respectfully submits the addition of “to form a casted film” does not overcome the rejection. The examiner argues the recitation of “casting the solution…to form a casted film” followed immediately by “thermally treating the casted film, while the casted film is fixed to a frame with a pin” is unclear because “casting” only indicates the liquid solution is placed onto a support and so the claimed “casted film” implies it is a liquid film, i.e., a thin liquid coating on the support. The following step that such a thin liquid coating is “fixed to a frame” is then confusing because it is not clear how a liquid can be fixed to something. Although Applicant does not explicitly say so in remarks, it may be that Applicant interprets “the casted film” to necessarily imply an at least partially dried film, which has led Applicant and the examiner to talk past one another on this issue. If this is Applicant’s intent for the phrase “the casted film,” the examiner respectfully submits that the language as written does not make this intent clear because “film” does not necessarily imply a solid and there is no recited heating step prior to the claimed “thermally treating the casted film” step. The examiner notes that [0032] of the PGPub discloses “obtaining a partially cured or dried polyamic acid film in a gel state” but the examiner hesitates to recommend use of this language because it is not clear whether using such language would then conflict with Applicant’s arguments about the rejections for new matter.
Regarding those rejections for new matter, the examiner maintains the rejections. Regarding the feature “thermally treating the casted film, while the casted film is fixed to a frame with a pin, for a period of time ranging from 1 min to 8 hours at the temperature being increased in the range of 40-400°C to yield a polyimide film,” Applicant points to the disclosures at [0038] and [0049]-[0050]. The examiner submits 
Applicant also points to [0041] for support of the feature of “an additional thermal treatment to thermally treat the obtained polyimide film [removed from the frame] at a temperature of 100-500°C for a period of time ranging from 1 min to 3 hours” but paragraph [0041] states these temperature and time conditions are applied while the film is held “under a predetermined tension,” which implies the use of a frame. Therefore, the examiner submits the conditions in [0041] refer to conditions suitable for use while the film is held in a frame, but the present claim uses those conditions after the film has been held in a frame.

Applicant argues Ando does not disclose a film having a decreased hysteresis range after heat treatment (p10). Applicant argues Ando’s film has increased hysteresis in both cases of pre-treatment and post-treatment (p10).
While the examiner agrees Ando is silent with regard to a film having a coefficient of thermal expansion according to presently claimed Equations 1 and 2, which describe a particular hysteresis for the property, the examiner maintains that the combination of Hayashi and Ando provide a film made by the same process as presently claimed, including a final annealing treatment, that would result in a final film having the same properties, including said hysteresis, as claimed. Although Applicant states Ando’s film would have increased hysteresis after the final annealing treatment, no evidence or reasoning has been provided to substantiate this position.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN D FREEMAN whose telephone number is (571)270-3469. The examiner can normally be reached on Monday-Friday 11-8PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Callie Shosho can be reached on 571-272-1123. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JOHN D FREEMAN/Primary Examiner, Art Unit 1787